DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed February 22, 2022, is entered.  Applicant amended claims 1 and 9 and cancelled claim 5.  No new matter is entered.  Claims 1-3 and 6-9 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Publication No. 2009/0087691) in view of Lim et al., Journal of Electronic Materials, 2012, Vol. 41, No. 12, P. 1247-1255.
With respect to claims 1, 2, 3, 7, 8, and 9, Examiner notes the statements, “capable of oxidizing hydrogen from an input fuel,” “capable of converting oxygen from an input oxidant” and “both the primary thermoelectric ceramic and the optional secondary thermoelectric ceramic are capable of converting temperature difference between the fuel cell and both the air and fuel gas into an additional output voltage” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the anode, cathode and thermoelectric ceramics.  Any anode, cathode and ceramics meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.

Uchiyama further teaches a primary p-type thermoelectric element (31) is in contact with the cathode (23, air electrode) and positioned on the opposing side of the electrolyte and a secondary n-type thermoelectric element (32) is in contact with the anode (22, fuel electrode) and positioned on the opposite side of the electrolyte.  Figure 5 and Paragraph 64.
Uchiyama teaches the fuel cell system is located within a gas conduit (11) having mixed gas therein, wherein the mixed gas is a combination of fuel and air.  Figure 5 and Paragraphs 41 and 65.  Uchiyama further teaches the mixture is first introduced at a temperature lower than the operational internal temperature of the fuel cell.  Paragraph 41.  Uchiyama teaches the thermoelectric elements generate electric power in response to thermal energy of the mixed fuel gas and the heat of reaction generated by the air and fuel electrodes, respectively.
Uchiyama is silent as to whether the thermoelectric elements are ceramics.
However, Lim teaches a thermoelectric ceramic in the form of Ca2.9Nd0.1MnO3.  Table 1.  Lim teaches the material has its maximum power at a temperature differential of 727 ⁰C.  Table 1.  

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use thermoelectric ceramics taught by Lim, as explained above, as the thermoelectric materials in the system taught by Uchiyama because Lim teaches the ceramic thermoelectric elements have their maximum power output at temperature differentials within the ranges taught by Uchiyama.
Finally, regarding the additional output voltage range and the requirement that the temperature difference between operational internal temperatures of the solid oxide fuel cell and the both the air and the fuel gas ranges being between 5 ⁰C and 250 ⁰C, Examiner notes these claim limitations are directed toward intended uses of the system.  Any system meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.  In this instance, regarding the amount of the additional output voltage, the claimed invention is not limited to a specific duration, meaning the system, over its lifetime use, is capable of producing the claimed output.  Additionally, the system is capable of being operated at any temperature differential selected and doing so would not change the structural features of the claimed invention.
(3)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Publication No. 2009/0087691) in view of Lim et al., Journal of Electronic Materials, 2012, Vol. 41, No. 12, P. 1247-1255, as applied to claims 1-3 and 7-9 above, and further in view of Takahashi (U.S. Publication No. 2009/0133734).
With respect to claim 6, modified Uchiyama teaches the thermoelectric ceramic elements but is silent as to their thickness.
However, Takahashi, which deals with thermoelectric modules, teaches a thickness of 2mm to 5mm is effective for a thermoelectric ceramic material.  Paragraph 51.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Uchiyama and Lim, as combined above, with Takahashi is the use of a known technique to improve a similar device in the same way.  Uchiyama and Lim, as combined above, teach a system comprising thermoelectric ceramic materials.  Takahashi teaches thermoelectric ceramics are effective at a thickness of 2mm to 5mm.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range taught by Takahashi for the thermoelectric ceramics in the system taught by Uchiyama and Lim, as combined above, because Takahashi teaches this to be an effective thickness range, meaning the combination has a reasonable expectation of success.
(4)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant’s argument fails to address the intended use aspects of the claimed invention.  Specifically, Applicant’s argument does not point to a structural difference between the claimed SOFC and the SOFC of the prior art.  Applicant’s argument is simply that Applicant has elected to operate a device taught by the prior art at a different temperature range.  Thus, Applicant’s argument does not allege a patentable distinction.
(5)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759